The appeal is taken when claimed, and security for costs filed with the proper officer (Kimbrell v. Rogers, 90 Ala. 339,343, 7 So. 241; Jacobs v. Goodwater Graphite Co., 205 Ala. 112,87 So. 363; Moore v. Spier, 80 Ala. 129, 133), without regard to issue of citation. Acts 1915, p. 711. The "giving of the security for the costs of the appeal to be approved by the clerk or register of court" when approved, as the bond in the instant appeal was, on "March 4, 1921, by J. L. Draper, Clerk," perfected the appeal as to A.D. Cohen pursuant to the terms of that bond, irrespective of the fact that said Cohen failed to execute the same as an individual, and only affixed thereto the name of the partnership Ory-Cohen. 2 R. C. L. § 90, p. 114. As stated, the only condition precedent "to the taking of an appeal" was "the filing with the clerk within the time required by law, a sufficient undertaking to secure costs." Where this was done, the right was fully perfected within *Page 522 
the time and manner provided by statute. Kimbrell v. Rogers, supra; Acts 1915, p. 711.
The rehearing is denied.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.